 Case
Case  15-13362-amc Doc
     15-13362-amc   Doc4783-1
                            FiledFiled 04/15/20
                                   05/02/16      Entered
                                              Entered     04/15/20
                                                       05/02/16    17:32:39
                                                                13:17:08     Desc
                                                                          Desc Main
                        Exhibit Stipulation
                           Document           Page 1 of
                                           Page 1 of 3  3
 Case
Case  15-13362-amc Doc
     15-13362-amc   Doc4783-1
                            FiledFiled 04/15/20
                                   05/02/16      Entered
                                              Entered     04/15/20
                                                       05/02/16    17:32:39
                                                                13:17:08     Desc
                                                                          Desc Main
                        Exhibit Stipulation
                           Document           Page 2 of
                                           Page 2 of 3  3
 Case
Case  15-13362-amc Doc
     15-13362-amc   Doc4783-1
                            FiledFiled 04/15/20
                                   05/02/16      Entered
                                              Entered     04/15/20
                                                       05/02/16    17:32:39
                                                                13:17:08     Desc
                                                                          Desc Main
                        Exhibit Stipulation
                           Document           Page 3 of
                                           Page 3 of 3  3
   Approved by the Court this          day of                        , 2016. However, the court
   retains discretion regarding entry of any further order.


 Date: May 2, 2016
                                                       Bankruptcy Judge
                                                       Ashely M. Chan
